Exhibit 99.2 WIRELESS AGE COMMUNICATIONS, INC. CONSOLIDATED BALANCE SHEET December 31, 2009 (Unaudited) (Stated in US Dollars) ASSETS Current Marketable securities $ Prepaid expenses Property and equipment Due from related parties $ LIABILITIES Current Bank indebtedness $ Accounts payable and accrued liabilities Taxes payable Accrued special provision Due to related parties $ Commitments and contingencies Minority interest - STOCKHOLDERS’ EQUITY (DEFICIENCY) Preferred stock, $0.001 par value 10,000,000 shares authorized, (2009:nil issued and outstanding) - Common stock, $0.001 par value 100,000,000 shares authorized, 62,321,592 shares outstanding Additional paid-in capital Treasury stock Accumulated deficit ) Accumulated other comprehensive income ) ) $ WIRELESS AGE COMMUNICATIONS, INC. CONSOLIDATED STATEMENT OF OPERATIONS For the year ended December 31, 2009 (Unaudited) (Stated in US Dollars) Operating expenses Selling and administrative $ Amortization Recovery of note receivable Write down of note receivable Write down of assets Loss from operations Other expenses (income) Interest income Foreign exchange losses (gains) Gain on disposition Loss on disposal of investment Total other expenses Earnings (loss) before income taxes Income taxes – deferred and current - Earnings per share: Earnings per share– basic and diluted $ Weighted average number of common shares outstanding: Basic and diluted COMPREHENSIVE INCOME (LOSS) Net income (loss) $ Other comprehensive income (loss): Unrealized holding (loss) gain on marketable securities Foreign exchange translation gain (loss) Comprehensive income (loss) $
